No. 150.
Per Curiam:
In view of the evidence, there was no error in refusing to withdraw the case from the jury and in directing a verdict in favor of the plaintiff. Nor was there any error in admitting the evidence complained of in the second specification. It tended to prove some of the facts upon which the defence was grounded. In substance, the defence was that, by the terms of a parol agreement between defendant and plaintiff’s agent, executed in 1875 and either previously authorized or subsequently ratified by plaintiff herself, the debt secured by the bond in suit was fully satisfied. The evidence introduced by defendant tended to prove the making, execution, and ratification of the alleged agreement. It also tended to prove other facts and circumstances corroborative of defendant’s version of the transaction. On behalf of the plaintiff, rebutting evidence was introduced for the purpose of showing that no agreement such as that alleged by defendant was ever made. An issue of fact, for the determination of the jury, was thus presented. The evidence was fairly submitted to them, in a clear and comprehensive charge, to which no just exception can be taken. Neither of the specifications of error is sustained.
Judgment affirmed.
*27NO. 254.
Per Curiam:
Appellant has no just reason to complain of the decree opening the judgment and letting the defendant into a defence. The evidence before the court was quite sufficient to justify the action complained of.
Decree affirmed, and appeal dismissed, at the costs of appellant.